Citation Nr: 0708225	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  03-25 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for left hand sensory and 
motor neuropathy, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 40 percent disability rating for left hand sensory and 
motor neuropathy.


FINDING OF FACT

The veteran's left hand sensory and motor neuropathy is 
manifested by severe loss of sensation, with findings of 
muscular atrophy, neuralgia, and loss of motion.  There is no 
evidence of complete paralysis of the hand.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for left 
hand sensory and motor neuropathy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Codes (DCs) 5214, 5215, 5224-5230, 5307, 5309, 
8515, 8516, 8715 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.      38 
U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

The veteran contends that he is entitled to an increased 
rating for his left hand sensory and motor neuropathy.  

Neurologic disabilities are ordinarily rated in proportion to 
the impairment of motor, sensory or mental function, with 
special consideration of any psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, injury to the skull, 
etc.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120 (2006).    

Cranial or peripheral neuralgia characterized by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum rating equal to moderate 
incomplete paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by such organic 
changes will be that for moderate incomplete paralysis.  38 
C.F.R. § 4.124 (2006).

The veteran is currently in receipt of a 40 percent rating 
for his disability under DC 8515, which contemplates 
paralysis of the median nerve.  Other relevant diagnostic 
codes include DC 8516, which contemplates paralysis of the 
ulnar nerve, and 8715, which contemplates neuralgia of the 
median nerve.  Additional diagnostic codes for consideration 
include DCs 5224-5230, which pertain to limitation of motion 
of the individual digits, DCs 5214-5215, which pertain to 
limitation of motion of the wrist, and DC 5307 and 5309, 
which pertain to hand muscle function.

The veteran's post-service medical records show that he is 
right-handed.  Accordingly, the diagnostic code provisions 
pertaining to the minor arm apply in this case.  

Diagnostic Code 8515 provides for a 10 percent evaluation for 
mild incomplete paralysis of the median nerve for the minor 
nerve.  A 20 percent rating is warranted for moderate 
incomplete paralysis for the minor hand.  A 40 percent 
evaluation is warranted for severe incomplete paralysis of 
the minor hand.  A 60 percent evaluation is warranted for 
complete paralysis of the median nerve for the minor hand, 
with the hand inclined to the ulnar side with the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, and the thumb 
in the plane of the hand (ape hand); incomplete and defective 
pronation of the hand with the absence of flexion of the 
index finger, feeble flexion of the middle finger, inability 
to make a fist, and index and middle fingers that remain 
extended; inability to flex the distal phalanx of the thumb 
with defective opposition and abduction of the thumb at right 
angles to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.  

Diagnostic Code 8516 provides for a 10 percent evaluation for 
mild incomplete paralysis of the ulnar nerve for the minor 
nerve.  A 20 percent rating is warranted for moderate 
incomplete paralysis for the minor hand.  A 30 percent 
evaluation is warranted for severe incomplete paralysis of 
the minor hand.  A 50 percent evaluation is warranted for 
complete paralysis of the ulnar nerve for the minor hand, 
with the "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminences; 
loss of extension of ring and little fingers cannot spread 
the fingers (or reverse), cannot adduct the thumb; and 
flexion of wrist weakened.  38 C.F.R. § 4.124a, DC 8516.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The rating 
for peripheral nerves are for unilateral involvement; when 
bilateral, the ratings are combined with application of the 
bilateral factor.  38 C.F.R. § 4.124a.

The veteran underwent VA examination in April 2001 and in 
September 2002.  At the time of the April 2001 VA 
examination, the veteran complained of increased symptoms 
relating to his left hand neuropathy.  He reported losing 
mobility and sensation in his fingers, dropping objects 
frequently, and experiencing a burning sensation involving 
most of the thumb.  The veteran reported having trouble with 
handling small objects and with fine manipulation.  Physical 
examination revealed no calor, rubor, dolor, or effusion of 
the left hand and wrist.  There was evidence of interosseous 
wasting of the left hand.  The strength was essentially full 
for both the veteran's shoulders and elbows.  At the wrists, 
flexion was 5/5 on the right and 4/5 on the left.  Wrist 
extension strength was 5/5 on the right and 3/5 on the left.  
Grip strengths were 5-/5 on the right hand and 3/5 on the 
left hand.  The examiner found that motions of all left 
fingers were reduced, in increasing degree from thumb toward 
little finger, and active motion was significantly more 
limited than passive motion.  An electromyography showed 
severe left median neuropathy and evidence of left ulnar 
neuropathy.  The examiner diagnosed the veteran with left 
manual motor and sensory neuropathy.

On VA examination in September 2002, the veteran complained 
of having difficulty picking up objects and experiencing 
weakness and loss of sensation in the left hand.  He reported 
having to buy shoes with Velcro because he was unable to tie 
shoelaces.  The veteran further stated that he was right-hand 
dominant but could not perform the activities he used to 
perform.  Physical examination revealed interosseous muscular 
atrophy in the left hand with severe atrophy of the palmus 
pulses bursa.  The examination additionally revealed that the 
veteran had grip strength weakness and absence of weakness to 
two point discrimination in all fingers of the left hand, as 
well as partially the palm.  The veteran also had difficulty 
achieving a full fist closure.  The examiner diagnosed the 
veteran with left hand sensory and motor neuropathy, with 
left hand median and ulnar neuropathy, with intrinsic 
muscular wasting and weakness, and moderately severe 
functional impairment of the left hand.  

The veteran's treatment records reflect that he received 
treatment for his left hand disability from November 2002 to 
March 2006.  VA medical reports dated November 2002 and 
January 2003 show the veteran complaining of a worsening of 
his left median nerve neuropathy and requesting another EMG.  
In a March 2003 VA medical report, the veteran underwent 
nerve conduction studies and an EMG.  The results showed 
severe left median neuropathy consistent with a prior history 
of severe carpal tunnel syndrome and significantly increased 
severity of left ulnar neuropathy with predominant axonal 
loss affecting hand muscles.  An August 2005 MRI of the 
veteran's left wrist showed fluid in the right distal 
radioulnar joint and a subchondral cyst in the distal radius.  
The impression was evidence of carpal tunnel median nerve 
neuropathy and avascular necrosis of the lunate.  A September 
2005 VA medical report shows that the veteran's most current 
EMG revealed bilateral median neuropathy at the wrist.  The 
left wrist was shown to be severe with significant 
denervation and few remaining fibers.  Additionally, there 
were a few large fibs found on needle study, which indicated 
ongoing axonal loss.  In a March 2006 VA medical report, the 
veteran complained of swelling in his left hand but denied 
pain or redness in his hand.  He also claimed to be suffering 
from burning and numbness in his left hand.  The physician 
found that the veteran's left hand showed some interosseous 
atrophy as well as mild thenar atrophy.  The physician also 
noted that the veteran had trace swelling in the hand only.  

On private medical examination in January 2006, the veteran 
stated that he could not pick up or hold items, handle 
buttons, or perform fine motor skills.  He complained of 
constant left hand pain and weakness with tingling, numbness, 
and abnormal sensation.  There was a slight loss of range of 
motion of the left wrist, and hand dexterity showed the left 
hand strength to be severely reduced.  Range of motion of the 
left thumb showed all movements to be 50 degrees.  Range of 
motion of the left index finger showed 90 degrees PIP 
flexion, 70 degrees MP flexion, and DIP flexion was missing.  
Range of motion of the long finger, ring finger, and little 
finger of the left hand showed 90 degrees PIP flexion, 70 
degrees MP flexion, and 60 degrees DIP flexion.  A 
neurological examination revealed nerve involvement of 
neuralgia.  Additionally, there was motor dysfunction with 
muscular atrophy, weakness, and power of 4/5.  The examiner 
found that there was not complete paralysis of the veteran's 
left hand and continued the diagnosis of left hand sensory 
and motor neuropathy.  

The Board finds that despite recent evidence of interosseus 
atrophy, neuralgia, and loss of sensation and motion, the 
evidence as a whole demonstrates that the veteran's left hand 
disability approximates no more than severe incomplete 
paralysis under DC 8515 or 8715.  He is thus entitled to no 
higher than a 40 percent rating for his left hand.  The Board 
finds that the veteran is not entitled to a higher rating of 
60 percent for his minor hand, as there is no evidence of 
complete paralysis of his left hand.  The April 2001 and 
September 2002 VA examinations showed significant limitation 
of motion and functional impairment of the left hand, but 
there was no evidence that the veteran was unable to move his 
left hand at all.  In fact, the April 2001 examination showed 
findings for flexion and extension of the wrist, and both 
examination showed findings for grip strength of the hand.  
Similarly, the January 2006 private medical examination 
revealed that there was not complete paralysis of the 
veteran's left hand, and the examiner continued the diagnosis 
of left hand sensory and motor neuropathy.  Despite 
complaints of severe pain, loss of sensation, and problems 
picking up and holding objects, the veteran is still able to 
move his left hand.  Therefore, the Board finds that the 
veteran's left hand disability is more appropriately 
classified as severe incomplete paralysis of the median nerve 
and a rating higher than 40 percent is thus not warranted 
under DC 8515.

The Board similarly finds that a rating higher than 40 
percent is not warranted for paralysis of the ulnar nerve 
under  DC 8516.  As detailed above, the Board has determined 
that the veteran's left hand disability approximates nerve 
impairment that is no more than severe incomplete paralysis.  
The veteran's symptomatology therefore does not meet the 
criteria for a ratings higher than 40 percent under DC 8516, 
as his disability has not been determined to be completely 
paralyzing.
  
The evidence of record shows that the veteran has limitation 
of motion of individual digits.  However, the Board finds 
that the veteran's left hand disability would not warrant a 
rating higher than 40 percent under the diagnostic codes 
pertaining to limitation of motion of individual digits.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. 
§ 4.71a, DCs 5228-5230 (2006).  Any limitation of motion of 
the ring or little finger is noncompensable, and limitation 
of motion of the index or long finger warrants no more than a 
10 percent rating.  Limitation of motion of the thumb 
warrants no more than a 20 percent rating.  38 C.F.R. 
§ 4.71a, DCs 5228-5230.  Ankylosis of the digits has not been 
shown, and even ankylosis would not warrant a higher rating.  
38 C.F.R. § 4.71a, DCs 5224-5227 (2001, 2006).  In any event, 
the findings on examination do not show a compensable level 
of limitation of motion of any of the digits.  Accordingly, 
the diagnostic codes pertaining to limitation of motion of 
the individual digits do not provide a basis upon which a 
disability rating higher than 40 percent may be assigned.

Similarly, the evidence of record shows limitation of motion 
in the veteran's left wrist.  The Board finds that the 
veteran's left hand sensory and motor neuropathy does not 
warrant a rating higher than 40 percent under the diagnostic 
codes pertaining to limitation of motion of the wrist.  See 
DeLuca, 8 Vet. App. at 206-07 (1995); 38 C.F.R. § 4.71a, DCs 
5214-5215 (2006).  The maximum rating for ankylosis of the 
wrist of the minor hand is 40 percent, 38 C.F.R. § 4.71a, DC 
5214, and any limitation of motion of the wrist warrants no 
more than a 10 percent rating.  38 C.F.R. § 4.71a, DC 5215.  
Therefore, because the veteran's left hand disability already 
has the maximum rating under DCs 5214 and 5215, he is not 
entitled to a rating higher than 40 percent under the 
diagnostic codes pertaining to limitation of motion of the 
wrist.             

The veteran's treatment records show evidence of functional 
impairment of the muscles in his left hand and forearm.  
However, the Board finds that the veteran's left hand 
disability would not warrant a rating higher than 40 percent 
under the diagnostic codes pertaining to hand and forearm 
muscle function.  See DeLuca, 8 Vet. App. at 206-07 (1995); 
38 C.F.R. § 4.73, DCs 5307, 5309 (2006).  The maximum rating 
for functional impairment of the nondominant hand and forearm 
is 30 percent.  38 C.F.R. § 4.73, DCs 5307, 5309.  Therefore, 
because the veteran's left hand disability already exceeds 
the maximum rating under DCs 5307 and 5309, he is not 
entitled to a rating higher than 40 percent under the 
diagnostic codes pertaining to hand and forearm muscle 
function.             

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2006).  However, there is no competent evidence that the 
disability has caused marked interference with employment or 
required frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  Accordingly, a referral for 
consideration of an extraschedular evaluation is not 
warranted for the veteran's left hand disability.

In sum, the weight of the credible evidence demonstrates that 
the veteran's left hand sensory and motor neuropathy does not 
warrant an increased rating under DC 5214-5215, 5224-5230, 
5307, 5309, 8515, 8516, or DC 8715 for the period under 
consideration.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2001, August 
2002, and February 2006; rating decisions in August 2001 and 
October 2002; a statement of the case in August 2003; and 
supplemental statements of the case in October 2005, April 
2006, and July 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2006 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained several medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating in excess of 40 percent for left hand sensory and 
motor neuropathy is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


